Citation Nr: 1510904	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 25, 1966 to September 10, 1966 and from May 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran presented testimony before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that proceeding is associated with the claims file.


FINDING OF FACT

Bilateral hearing loss was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claim, by letter mailed in August 2009, May 2010, and August 2011.  The August 2009 and May 2010 letters were prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that all available service treatment records and post-service medical evidence identified by the Veteran was obtained.  In addition, the Veteran was scheduled for VA examinations in July 2010 and August 2011 to determine the nature and etiology of his claimed hearing loss.  The Board notes that during the October 2014 hearing, the Veteran reported additional private treatment from Rhodes Hearing and Eye Care, Miracle-Ear, and Pattillo prior to treatment from VA.  He stated that Miracle Ear had closed that location.  The file was left open for 60 days so that any additional private treatment records could be obtained and added to the claims file.  The Veteran submitted an 

additional January 2008 private audio evaluation.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.

At the October 2014 2014 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim. See Bryant, 23 Vet. App. at 498. Moreover, the record was held open for sixty days after the hearing was conducted to give the Veteran an opportunity to submit additional evidence in support of his claim.  Significantly, the Veteran's VA and private treatment records have been associated with the file, and two VA examination reports and opinions have been obtained to address the outstanding issues of whether hearing loss is related to in-service noise exposure.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists.  See id.  Accordingly, the Board will address the merits of the claim.


Service connection

Factual background

The Veteran claims he has hearing loss disability due to in-service noise exposure.  His DD-214 indicates he was a dental assistant and 10 months in Vietnam.



Service treatment records, including examination reports dated in August 1966, July 1968 and July 1969 are negative for any complaints, treatment, or diagnosis of a hearing loss disability.  Additionally, in medical history reports dated in August 1966, July 1968, and July 1969, the Veteran specifically denied hearing loss.

A private audiogram dated in January 2008 shows that the Veteran was evaluated for hearing loss.

During an August 2009 VA otolaryngology consultation, the Veteran reported a history of progressive bilateral hearing loss with profound left-sided hearing loss.  He stated that this has slowly progressed over the period of several years.  There was no sudden loss of his hearing.  He reported that he does not perceive anything from that left side.  He has been fitted for hearing aids in the right ear by a hearing aid dealer but has never been seen by an ear, nose, and throat specialist.  He reported a long history of noise exposure.  He is a right-handed shooter.  An audiogram from July 2009 showed profound left-sided sensorineural hearing loss and a moderate to severe right-sided sensorineural hearing loss.  

In an August 2009 statement, the Veteran reported that his hearing problems started while at basic training (boot camp).  He stated that he was shooting 80 or more rounds with an M-14 rifle without hearing protection.  He also served in Vietnam in a combat zone with excessive loud noise from incoming and outgoing rounds.  He stated that after service, he was furnished with ear protection by his employer.  Over the years, he has been losing his hearing and he is now totally deaf in his left ear.  He continues to struggle with communication due to his hearing loss. 

In a September 2009 statement, the Veteran's wife reported that the Veteran has had a hearing problem for "a long time."  She indicated the Veteran has difficulty with speaking on the phone and watching television. 

During a July 2010 VA examination, the Veteran reported military noise exposure in Vietnam around several bombs and explosions.  He also reported that while qualifying for basic, he shot over 90 rounds in one day.  He had worked for 44 years 

in steel fabrication with the use of hearing protection devices.  He denied any significant recreation noise exposure.  The Veteran recent had surgery for removal of an acoustic neuroma on the left side and he has no usable hearing in the left ear.  He has a negative family history for hearing loss.  Puretone thresholds showed hearing loss for VA compensation purposes.  The examiner noted that based on the Veteran's occupational noise exposure and timeframe of onset, he could not determine the etiology of tinnitus without resort to mere speculation.  However, the examiner also noted that the Veteran's active duty examination dated in July 5, 1968 showed normal hearing in both ears at all test frequencies.  The Veteran's separation examination dated in July 12, 1969, continued to show normal hearing in both ears at all test frequencies.  Based on the claims file, the examiner determined that it is not likely that military noise exposure caused the Veteran's bilateral hearing loss. 

In a June 2011 statement, Veteran's wife stated that she noticed that the Veteran's hearing was not as good as it was prior to his service in Vietnam. 

During an August 2011 VA examination, the Veteran reported bilateral hearing loss present since approximately 1966 after basic training.  The examiner noted military noise exposure is significant for artillery and aircraft noise.  He was a dental specialist for one year in Vietnam, and he reported being stationed on the busiest air base at that time.  He was exposed to constant aircraft noise, explosives, and artillery noise without the use of hearing protection.  He was employed for 45 years as a steel fabricator.  He reported that his work environment was noisy and reported using hearing protection in civilian employment.  He denied any other significant occupational or recreational exposure.  An audiogram showed mild to severe sensorineural hearing loss on the right side, and profound hearing loss on the left.  The examiner noted that a complete review of the Veteran's claims file showed the Veteran's hearing was within normal limits bilaterally at induction and separation.  Therefore since the Veteran left the military with hearing within normal limits, it is believes that his military noise exposure has not had an effect on his hearing loss.  


During an October 2014 Board hearing, the Veteran testified that his hearing loss started in basic training.  He reported he was shooting up to 90 rounds a day without hearing protection.  He also reported noise exposure in Vietnam from gunfire and airplanes.  He stated he first visited the VA for his hearing loss in 2009.  He started wearing hearing aids in 1997.  He reported difficulty with understanding words from the television. 

In a December 2014 statement, the Veteran indicated that he was unable to obtain private treatment records from providers dated in 1997 and 2002.  The Veteran also asserted that since his tinnitus is service-connected, his hearing loss should be as well. 


Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The January 2008 private audiogram, and July 2010 and August 2011 VA examination reports, reflect audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's exposure to hazardous noise during active service is conceded; he is service connected for tinnitus.

While the evidence shows a current bilateral hearing loss disability and in-service noise exposure, the preponderance of the evidence weighs against a relationship between the two.  Specifically, the service treatment records do not reflect treatment or complaints of hearing loss or other hearing problems, and the July 1969 separation audiogram does not show a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  The July 1969 audiogram showed puretone thresholds of 15 decibels at all frequencies except 3000 Hertz, which was not recorded.  There is no documentation of hearing loss in the record until the Veteran's January 2008 private audiogram.  According to the Veteran's testimony at the October 2014 Board hearing, he first underwent testing for hearing loss in 1997, approximately 28 years after service.  He stated that his initial post-service audiogram was conducted in 1997 at Rhodes; however, those records are not available.  See October 2014 hearing transcript.  

The July 2010 and August 2011 VA examiners concluded based on an examination of the Veteran, and a review of the service treatment records, the post-service evidence, and the Veteran's reported history, that the Veteran's hearing loss was less likely than not related to service given the fact that audiometric testing at separation showed normal hearing at all tested frequencies bilaterally.  In other words, the examiners found that hearing loss due to in-service noise exposure would have shown up on audiometric testing by the time of separation.  It is fully within the province of the VA examiners to make such a finding.

The VA examiners' opinions are highly probative, as they represent the conclusions of a medical professionals specializing in audiology, and are supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Thus, the Veteran's opinion (and that of his wife) by itself does not support his claim and is outweighed by the VA examiners' conclusions to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiners' opinions, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until many years after service.  The testimony by the Veteran and his spouse's statements asserting that his hearing loss has been present since service lack probative value.  Their recent statements made in support of a claim for benefits are outweighed by the much more probative July 1969 separation audiogram, as this constitutes objective contemporaneous evidence of normal hearing at the time of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding 'the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .').

The Veteran has also stated that his discharge examination was conducted in Vietnam and his hearing was not tested at the time.  He submitted an October 2014 statement from a comrade attesting to this same.  However, these statements are not found to be credible.  Regardless of where the July 1969 separation examination was conducted, it contains documented audiological findings for both ears.  Likewise, the recent statements made in support of a claim for benefits are outweighed by the much more probative July 1969 separation audiogram, as this constitutes objective contemporaneous evidence of recorded audiological findings at the time of separation from service

Because the Board finds that the Veteran's hearing loss did not first manifest until many years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection 


for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


